Citation Nr: 1130860	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  03-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement an increased rating for residuals of Grave's disease, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort, Harrison, Montana.  In that decision, the RO denied entitlement to an increased rating for Grave's disease.  Jurisdiction over this case was subsequently transferred to the VARO in Seattle, Washington, and that office forwarded the appeal to the Board.

The Board remanded the claim in March 2006, and denied it in July 2008.  In March 2010, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for the Veteran and VA to vacate and remand the July 2008 Board decision.

The Board notes that, in a separate July 2008 decision, it remanded the Veteran's claim for entitlement to service connection for keratoconus.  The claims were addressed in separate decisions because the Veteran was represented by a private attorney as to the service connection claim and by a veterans service organization as to this claim.  Since that time, however, in March 2010, the Veteran executed a more general appointment form (VA Form 21-22) appointing the attorney listed on the title page to represent him.  Consequently, the claims can now be addressed in the same decision.  However, as the remanded service connection claim has not yet been returned to the Board, it will not be adjudicated at this time.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Because the evidence reflected that treatment for the hypothyroidism caused by the Veteran's Grave's disease ultimately caused hyperthyroidism, the Board considered rating the disability under 38 C.F.R. § 4.119, Diagnostic Codes (DCs) 7900 and 7903, applicable to hyperthyroidism and hypothyroidism, respectively.  A 60 percent rating under DC 7900 requires emotional instability, tachycardia, fatigability, and increased pulse or blood pressure.  A 60 percent rating under DC 7903 requires muscular weakness, mental disturbance, and weight gain.

The Joint Motion indicated that the Board's reasons and bases were inadequate because, while the August 2007 VA examiner indicated that there was no clinical evidence of emotional instability, the Board did not evaluate the Veteran's lay statements regarding exaggerated mood swings.  Moreover, the parties to the Joint Motion noted that the August 2007 VA examiner had indicated that the Veteran had not sought treatment for his mood swings, which explained the lack of clinical psychiatric evidence.  The Board notes that there is also an October 2007 VA employee health (pre-employment) examination in the claims file that indicates that it is an annual psychiatric assessment for fitness to serve as a police officer.  Given the passage of time and the possibility of additional psychiatric and non-psychiatric treatment records created during that time, as well as the fact that there are relevant symptoms as to which it has not been definitively established whether or not they are related to the service connected Grave's disease, a remand is warranted to obtain additional treatment records and for new VA psychiatric and non-psychiatric examinations.

Accordingly, the claim for an increased rating for Grave's disease is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records.

2.  Schedule the Veteran for a VA psychiatric examination.  

The claims file must be sent to the examiner.  All necessary tests should be conducted.

The examiner should list all psychiatric symptoms and indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran suffers from "mental disturbance" or any psychiatric symptoms as a result of his Grave's disease.

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination as to the physical manifestations of his Grave's disease.

The claims file must be sent to the examiner.  All necessary tests should be conducted.

The examiner should indicate all physical symptoms caused by the Veteran's Grave's disease.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the following symptoms are caused by the Veteran's Grave's disease: tachycardia, tremor, increased pulse pressure, increased blood pressure, muscular weakness, and weight gain.  The examiner should also indicate whether it is at least as likely as not that any other physical symptoms are caused by the Veteran's Grave's disease.

A complete rationale should accompany any opinion provided.

4.  Then, readjudicate the claim for an increased rating for Grave's disease.  If the claim for entitlement to service connection for keratoconus has not yet been readjudicated, readjudicate that claim as well.

If, upon completion of the above action, either the increased rating or service connection claim remains denied, return the claim to the Board after compliance with requisite appellate procedures.  If both claims remain denied, consolidate the claims before returning them to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims referred to above must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

